393 U.S. 323 (1969)
SNELL ET AL.
v.
WYMAN, COMMISSIONER OF DEPARTMENT OF SOCIAL SERVICES OF NEW YORK, ET AL.
No. 191.
Supreme Court of United States.
Decided January 13, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
James J. Graham and Martin Garbus for appellants.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, and Charles A. La Torella, Jr., and Maria L. Marcus, Assistant Attorneys General, for Wyman, and J. Lee Rankin and Stanley Buchsbaum for Ginsberg, appellees.
Solicitor General Griswold, Assistant Attorney General Weisl, Peter L. Strauss, and Morton Hollander for the United States, as amicus curiae, urging affirmance.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.